Citation Nr: 0721581	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  03-17 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability involving renal 
failure, claimed as due to VA medical treatment with 
Lisinopril since the mid-1990's.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability involving heart 
disease, claimed as due to VA medical treatment with 
Lisinopril since the mid-1990's.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1961; he also had prior service of more than 3 years 
reportedly in the National Guard.

Initially, this case came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision issued by the RO, which denied the benefits sought.  
In August 2003, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ); the 
transcript is associated with a record.

In June 2004, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development.  It is now before the Board for 
further appellate consideration.


FINDING OF FACT

There is no competent medical evidence showing unforeseen 
additional disability involving renal failure or heart 
disease as a result of VA medical treatment with Lisinopril 
since the mid-1990's.


CONCLUSIONS OF LAW

1.  Compensation under the provisions of 38 U.S.C. § 1151 for 
additional disability involving renal failure, claimed as due 
to VA medical treatment with Lisinopril since the mid-1990's, 
is not warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.361 (2006).

2.  Compensation under the provisions of 38 U.S.C. § 1151 for 
additional disability involving heart disease, claimed as due 
to VA medical treatment with Lisinopril since the mid-1990's, 
is not warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.361 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters dated in January 2003, July 
2004, May 2006, and April 2007 satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as they 
informed the veteran that he must show that additional 
disability was caused by VA hospital care, medical or 
surgical treatment or examination; and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the hospital care, medical or 
surgical treatment, or examination.  In the alternative, the 
claimant must show that he suffers from additional 
disability, which was caused by VA hospital care, medical or 
surgical treatment or examination; and that the proximate 
cause of the additional disability was an event which was not 
reasonably foreseeable.  The veteran was told about his and 
VA's respective claim development responsibilities.  With 
respect to the fourth element of a valid notice, VA informed 
him that, if there were any additional records that he wished 
VA to consider, he could provide them to VA or could complete 
an authorization and consent to release information to the VA 
form and VA would attempt to obtain such records in a January 
2003 letter.  In a July 2004 letter, VA informed the veteran 
that it was his responsibility to make sure that VA received 
all requested records that were not in the possession of a 
Federal department or agency necessary to support his claim.  
Given the foregoing, the Board is satisfied that the 
appellant has been adequately informed of all four elements 
of a valid notice.  The appellant is not prejudiced as the 
claim was readjudicated in the January 2006 supplement 
statement of the case (SSOC).  In April 2007, copies of the 
Veterans Health Administration (VHA) medical opinions and an 
addendum were sent to the veteran and his representative for 
comment.  

In light of the denial of the claims, no effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the holding in Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the 
veteran or his representative have alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown, as VA readjudicated the claims and issued an SSOC 
before returning the case to the Board.  Hence, the appellant 
is not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2007); see also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or SSOC, is sufficient to cure a 
timing defect).  

VA's duty to assist a claimant in substantiating his claims 
also has been satisfied.  Here, the VA obtained the veteran's 
pertinent VA and private treatment records, a VA medical 
opinion, and two VHA medical opinions, which along with a 
hearing transcript and various lay statements, have been 
associated with the record.  In compliance with the Board's 
remand, additional medical records were obtained and a VA 
medical review and opinion was performed in November 2004 and 
an addendum provided in January 2005.  The Board acknowledges 
that, in a June 2007 informal hearing presentation titled 
Appellant's Response Brief, the veteran's representative 
asked that quality assurance records, if any, be obtained.  
However, quality assurance records are protected from 
disclosure by 38 U.S.C.A. § 5705(a) (West 2002).  As the 
evidence clearly shows that VA physicians did prescribe 
Lisinopril and that VA records include notations that the 
veteran claimed that he was allergic to this particular 
medication after 1994, it is unclear what the disclosure of 
any quality assurance records would prove in light of the 
medical opinions provided in the record.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's June 2004 remand and the duty to assist was 
met.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).

Thus, the Board finds that the purpose behind the duty and 
notice requirements have been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided herein.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
appellant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matters being decided.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Both in written statements and oral testimony, the veteran 
contends that VA treatment with Lisinopril caused additional 
heart damage and renal failure.  He asserts that, although a 
private physician initially prescribed Lisinopril in 1994 
after an exacerbation of his renal disease, that doctor 
discontinued Lisinopril, and that the VA physicians 
subsequently prescribed this medication again after the mid-
1990's despite knowing that the veteran's medical records 
listed Lisinopril as a medication to which he was allergic.

With respect to the appellant's claim under the provisions of 
38 U.S.C.A. § 1151, the law provides that the VA must pay 
compensation to a claimant in the same manner as if such 
disability, aggravation or death were service-connected under 
the following circumstances: if the veteran suffers from 
additional disease or injury, or an aggravation of an 
existing disease or injury, caused as a result of VA 
training, hospitalization, medical or surgical treatment, or 
examination; or caused in the pursuit of certain vocational 
rehabilitation.  The qualifying disability or death must not 
be the result of the veteran's willful misconduct.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2005).  
Competent medical evidence is required to support claims 
involving a medical diagnosis.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show 
additional disability or death which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 
38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002); 63 Fed. 
Reg. 31,263 (1998); VAOPGCPREC 40-97.

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.361(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.361(c)(1).  

The record reflects that, prior to December 1994, the veteran 
had a history of chronic renal failure and hypertension.  
December 1994 private hospital records show that a private 
physician had started the veteran on Lisinopril a month 
earlier.  The hospital discharge diagnoses included acute 
renal failure; chronic renal failure; hypertension; 
hyperkalemia secondary to acute renal failure; and 
nephrolithiasis.  It was felt that chronic renal failure was 
possibly due to chronic interstitial nephritis secondary to 
hypertension and atherosclerosis, and that the veteran's 
acute renal failure was suspected to be multifactorial, 
including due to hypotension and the taking of Lisinopril, an 
ACE inhibitor that could cause decreased renal profusion with 
hyperkalemia.

Following this hospitalization, the veteran restarted VA 
treatment in April 1995.  In November 1998, VA clinical 
records include an assessment of chronic renal insufficiency 
due to analgesic nephropathy.  A recent non-Q wave myocardial 
infarction was diagnosed in December 1999 and coronary artery 
bypass grafting (CABG) was performed in March 2001.  In March 
2002, the veteran underwent a renal transplant due to end-
stage renal disease.  In a September 2002 statement, the 
veteran's treating physician at the University of Utah, M. 
P., M.D., indicated that the veteran had had an episode of 
acute renal failure in 1994 that was precipitated by 
Lisinopril, which had been listed in his records as a 
medication to which he was allergic, and which continued to 
be prescribed for his hypertension.  

In a November 2004 VA examination report, the VA examiner 
noted that the veteran's chief complaints were that 
Lisinopril dropped his blood pressure and shut down his 
kidneys and that, even though VA knew that he was allergic to 
this medication, VA physicians continued to prescribe it for 
him.  As a result, the veteran claimed that Lisinopril caused 
him to have a heart attack and that he also had brain cancer 
and tuberculosis (TB).  The veteran reported that the last 
time he took Lisinopril was one and one half months prior to 
his kidney transplant in March 2002 and that at that time he 
was on dialysis.  Despite its being prescribed by VA, the 
veteran reported that he had not taken Lisinopril since then.  
After limited reviews of the record by the examiner, who was 
neither a cardiovascular nor nephrology specialist but was 
experienced in toxicology, in a January 2006 addendum, it was 
opined that VA treatment with Lisinopril since the mid-1990's 
was medically reasonable and not improper.  He did not 
believe that VA treatment with Lisinopril had caused any 
additional disabilities involving the kidney or heart or that 
such treatment had permanently worsened any pre-existing 
renal or heart disease.  This examiner added that he did not 
find any evidence of any permanent additional disabilities 
involving the kidneys and heart caused by carelessness, 
negligence or lack of proper skills or judgment or similar 
instance of fault on the part of VA or caused by an accident.  

In support of these opinions, the VA examiner referred to his 
November 2004 report, in which he recounted that the veteran 
had had hypertension for about ten years prior to the use of 
Lisinopril and the acute renal failure episode in 1994; that, 
two years prior to that episode, the veteran's hypertension 
had not been adequately treated and he had had elevated 
creatinines in the 2+ range, that the veteran was treated for 
kidney stones in 1993, that he was a chronic smoker and also 
had renal artery stenosis; and that with this latter 
combination of problems the veteran had renal insufficiency 
predating his treatment by VA with Lisinopril.  Initially, a 
private physician gave the veteran samples of Lisinopril to 
taken three times a day.  After doing this, the veteran was 
hospitalized for hypotension and found to have acute renal 
failure from hypotension episodes presumably, which may have 
been precipitated by the high doses of Lisinopril he had been 
taking.  The medical records indicate that the veteran 
continued to have deteriorating renal function, although it 
was stabilized after the acute renal failure episode in 1994 
before discharge from the private hospital, and that his 
chronic renal failure continued to the point that he 
underwent a renal (kidney) transplant in March 2002.  The 
examiner added that there was no medical evidence to support 
that the veteran is allergic to Lisinopril.  Even so the 
November 2004 VA examiner recommended that an independent 
review of the record be done by a nephrologist.

Accordingly, the Board requested VHA medical opinions from a 
cardiologist and a nephrologist with respect to whether the 
veteran has additional disability involving heart disease and 
renal failure, respectively, as a result of VA treatment with 
Lisinopril since the mid-1990's.  These reviews were done in 
September 2006 and an addendum was received from the 
nephrologist in March 2007.  

After a thorough review of the record in September 2006, a 
nephrologist concluded that the veteran's significant medical 
problems included, among others: (1) hypertension and 
generalized cardiovascular disease associated with 
hyperlipidemia and/or tobacco abuse (30+ years of smoking), 
status post myocardial infarction time two (November 1999 and 
April 2000) and status post four-vessel CABG in March 2001; 
(2) peripheral vascular disease, status post iliac stenting 
in March 1998; (3) chronic renal failure with nephrolithiasis 
leading to end-stage renal disease, etiology variously 
attributed to - analgesic abuse (longstanding Percocet use 
along with Soma for degenerative joint disease associated 
with a 1963 motor vehicle accident) and interstitial 
nephritis, hypertensive renovascular disease with bilateral 
renal artery stenosis, and an acute (but temporary) 
exacerbation of his renal dysfunction with hyperkalemia in 
1994 attributed to Lisinopril (called an allergy, but 
probably not), status post bilateral renal artery stenosis in 
August 1998, status post hemodialysis (from October 2000 
until a March 2002 renal transplant) via a right internal 
jugular vein Permacath and then subsequently a left 
antebrachial arteriovenus fistula in December 2000 and, when 
that failed, with a brachiocephalic arteriovenous fistula 
with PTF graft in February 2001, and (4) diabetes mellitus 
for which treatment was started following his kidney 
transplant in March 2002.

With regard to Lisinopril, the nephrologist noted that it is 
an angiotensin converting enzyme inhibitor (an ACE inhibitor) 
and, as such, it interferes with conversion of angiotensin-I 
to angiotensin-II, which, in turn, tends to decrease the 
production of aldosterone.  The physiologic effect of this is 
to lower blood pressure and to foster hyperkalemia.  Its 
effect on the kidney is to dilate the efferent arterials of 
the glomeruli, which, in turn, decreases the intra-glomerular 
pressure and normal filtration fraction of 20 percent.  The 
physiologic effect of this is to tend to decrease the 
glomerular filtration rate.  Under ordinary circumstances, 
there is an auto-regulation of the afferent/efferent 
arterials and this effect is mitigated.  In persons like the 
veteran with hypotension or renal artery stenosis, this 
autoregulation may not take place and the renal function may 
remain diminished while the person is on Lisinopril.  As soon 
as the Lisinopril is stopped, however, its effect recedes and 
renal function returns to baseline, that is, Lisinopril does 
not cause permanent intrinsic renal disease nor renal artery 
disease.  

In light of the above, the nephrologist opined that: (1) 
Lisinopril is a useful drug in treating hypertension and is 
also useful in slowing the progression of certain intrinsic 
renal disease, for example, diabetic nephropathy; (2) 
Lisinopril does not cause permanent intrinsic renal disease 
or renal artery stenosis (nor coronary artery disease), nor 
accelerate the normal progression of intrinsic renal disease; 
and (3) the veteran was not allergic to Lisinopril as there 
is no evidence that he ever developed a rash or an immune 
response to the drug and that any effect on his kidneys in 
temporarily decreasing his renal function and/or causing 
hyperkalemia, were due to the expected 
hemodynamic/physiologic effects of Lisinopril on his kidneys.  
The nephrologist concluded that Lisinopril did not cause nor 
accelerate the veteran's renal disease, which was secondary 
to severe generalized arteriosclerosis and renal artery 
stenosis and its progression to end-stage renal disease was 
due to the expected natural progression of his severe 
vasculopathy.  If the veteran had never had Lisinopril, he 
still would have developed renal failure in need of dialysis.

With regard to heart disease, in a September 2006 VHA 
opinion, two cardiologists indicated that the veteran's past 
medical history included chronic renal insufficiency which 
was initially detected in 1993 or 1994 with a creatinine of 
about 2.  Later, he was admitted to a private hospital in 
December 1994 with acute renal failure, which was 
superimposed on chronic renal failure with secondary 
hyperkalemia.  At that time, the veteran had a history of 
some evidence to suggest dehydration and he was also on 
Lisinopril.  It was thought at that time, that the veteran 
had acute renal failure due to multifactorial reasons.  
Later, he was also found to have nephrolithiasis of unknown 
origin and also bilateral renal artery stenosis for which he 
underwent a stent placement.  Ultimately, the veteran 
underwent a March 2002 kidney transplant, with a history of 
hypertension at least 10 years prior to the onset of acute 
renal failure and the use of Lisinopril.  The two 
cardiologists noted that the veteran had a history of non-Q-
wave myocardial infarction in 1999 according to an April 2000 
VA discharge summary.  He was later admitted with unstable 
angina and in March 2001, the veteran underwent a four-vessel 
CABG with a left internal mammary artery with saphenous vein 
graft.  An October 2001 cardiac catheterization revealed a 
patent graft and the veteran was cleared for a kidney 
transplant.  

The cardiologists stated that usually ACE inhibitors are 
advised to be started in patients with significant athero-
vascular disease as it has been found to have a beneficial 
effect.  Thus they concluded that either from a cardiology, 
or from a cardiovascular disease, point of view, the veteran 
would as likely as not have benefited from ACE inhibitors, 
such as Lisinopril; and that Lisinopril did not permanently 
worsen any pre-existing heart condition that may have been 
present nor did the veteran suffer any permanent disability 
involving the heart as a result of its use.  Further they 
opined that the veteran did not suffer any permanent 
additional disability involving his heart condition by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance or fault on the part of the VA 
in furnishing medical treatment during the period in 
question.  The cardiologists also opined that there were no 
additional permanent disabilities involving the veteran's 
heart condition, as it was not likely that any permanent 
additional disability involving the veteran's heart or kidney 
was caused by Lisinopril.   

In a March 2007 addendum, the September 2006 nephrologist 
confirmed that he had concluded that Lisinopril did not cause 
nor accelerate the veteran's intrinsic renal disease; that 
his renal disease was secondary to severe generalized 
arterial sclerosis and renal artery stenosis; that the 
veteran's progression to end-stage renal disease was due to 
the expected natural progression of his severe vasculopathy; 
and, if he had never had Lisinopril, he still would have 
developed renal failure and needed dialysis.  The 
nephrologist further opined that Lisinopril did not cause any 
permanent additional disabilities involving the heart or 
kidneys and that Lisinopril did not permanently worsen any 
pre-existing heart or renal disease that may have been 
present.  
 
Based on the above, the Board finds that the preponderance of 
the evidence shows that the claim should be denied.  All of 
the VA and VHA examiners have stated that no permanent 
disabilities involving the kidneys or the heart were caused 
by Lisinopril and that Lisinopril prescribed by VA during the 
period in question did not permanently worsen any pre-
existing heart or renal disease.  Even assuming that 
additional disability has been demonstrated, in order for VA 
benefits to be warranted such additional disability may not 
be merely coincidental with VA hospitalization or medical or 
surgical treatment, the continuance or natural progress of 
diseases or injuries for which VA hospitalization or medical 
or surgical treatment was authorized or the certain or near-
certain result of the VA hospitalization or medical or 
surgical treatment.  Here, the VA examiners have noted that, 
contrary to the veteran's assertions, if anything Lisinopril 
would have been beneficial in patients like the veteran.  
Moreover, they have opined that there was no evidence of 
harm, secondary to VA medical care in prescribing Lisinopril, 
other than what would be expected to be due to the natural 
progression of his existing renal insufficiency and heart 
disease.

Thus, the veteran's claim fails because the November 2004 
examiner (and his January 2006 addendum) and the September 
2006 VHA medical opinions (and the March 2007 addendum) 
clearly concluded that there is no evidence that either of 
the veteran's claimed disabilities was due to VA treatment 
and was not reasonably foreseeable.  The Board has considered 
the opinion of Dr. M. P. who indicated in a September 2002 
statement that the veteran had had an episode of acute renal 
failure in 1994 that was precipitated by Lisinopril, which 
had been listed in his records as a medication to which he 
was allergic; that he was found to have chronic renal 
insufficiency which progressed to end-stage renal disease in 
October 2000; and that Lisinopril continued to be prescribed 
by VA physicians for his hypertension during most of this 
time period.  Neither in this letter or a subsequent letter 
dated in December 2002, did Dr. M. P. link any deterioration 
in the veteran's kidney or heart disease to VA treatment, 
including prescribing Lisinopril.  She neither opined that 
any such deterioration was not reasonably foreseeable (that 
is, due to the natural progression of the disease(s)) nor was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the medical treatment.  The Board also 
acknowledges that the December 1999 private hospital records 
include a statement that the veteran's acute renal failure 
was suspected to be multifactorial, including due to 
hypotension and the taking of Lisinopril.  Medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

The only other evidence in support of the veteran's claims 
are the statements made by the veteran and his 
representative.  They as laypersons are not competent to 
assert that he incurred additional disabilities as a result 
of VA medical treatment.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("[although] the appellant is certainly 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as the condition causing or 
aggravating the symptoms"), aff'd sub nom. Routen v. West, 
142 F.3s 1434 (1998).

As the Board finds that since the foreseeability element has 
not been established, the persuasive evidence is against the 
veteran's claims and is not in equipoise.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.361 (2006).  Thus, the claims for 
entitlement to compensation under 38 U.S.C.A. § 1151 must be 
denied.  




ORDER

Compensation under the provisions of 38 U.S.C. § 1151 for 
additional disability involving renal failure, claimed as due 
to VA medical treatment with Lisinopril since the mid-1990's, 
is denied.

Compensation under the provisions of 38 U.S.C. § 1151 for 
additional disability involving heart disease, claimed as due 
to VA medical treatment with Lisinopril since the mid-1990's, 
is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


